DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 16-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Diefendorf (Reg. No. 32390) on February 22, 2021.

The application has been amended as follows: 

	In Claim 16: 
	Lines 13-14: replace “wherein the mover has a slide extension member sliding with the valve body that is formed between the first inner diameter part and the valve body” with --wherein the mover has a slide extension member extending in the axial direction and terminating at a position located intermediate top and bottom surfaces of the mover, the slide extension member projecting within the first inner diameter enlarged part and away from the magnetic core--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 16-22 is the inclusion in claim 16 of “wherein the mover has a slide extension member extending in the axial direction and terminating at a position located intermediate top and bottom surfaces of the mover, the slide extension member projecting within the first inner diameter enlarged part and away from the magnetic core.” Mesenich (US Patent Number 4,984,549) discloses a slide extension member, however the slide extension member is not bounded in the axial direction by the mover positioned away from entering the magnetic core of the fuel injection device. The prior art of record does not disclose, teach, suggest or make obvious to one skilled in the art a fuel injection device comprising a slide extension member projecting away from a magnetic core in an inner diameter enlarged part as defined by claim 16, the member located between top and bottom surfaces of a mover of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747